United States Court of Appeals
                      For the First Circuit


No.99-2125

                  UNITED STATES OF AMERICA,

                           Appellant,

                               v.

                    JULIO CÉSAR LUNA-DÍAZ,
               a/k/a FEDERICO ANTONIO SOTO-PENA

                      Defendant, Appellee.


                          ERRATA SHEET

    The opinion of this Court issued on July 27, 2000, is

amended as follows:



    Page 5, line 3:     Delete "1983" and insert in its place

"1993".